Citation Nr: 1231013	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to October 1968, to include service in Thailand.  His military occupational specialty (MOS) was as a weapons control systems technician/mechanic.  He died in September 2010, and the appellant is his surviving spouse.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran died in September 2010; the cause of death list on his death certificate was coronary artery disease (CAD).  

2.  CAD was not manifested during the Veteran's period of active service or for many years thereafter, nor is it related to active service in any way.  

3.  At the time of his death, service connection was in effect for bilateral hearing loss and tinnitus.  It is not alleged that these conditions contributed to his death.  

4.  At the time of his death, the Veteran had a pending claim of entitlement to service connection for PTSD.  Shortly thereafter, well within one year of the Veteran's death, the appellant filed a claim for accrued benefits.  

5.  There is no convincing evidence that the Veteran had active service in the Republic of Vietnam during the Vietnam era, nor is it shown that he set foot on the landmass of Vietnam or was exposed to herbicide agents during service.  
6.  At no time during the current appeal period and prior to his death, was the Veteran ever shown to have PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).  

2.  PTSD was not incurred in, or aggravated by, the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate each claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In the context of a claim for the cause of a Veteran's death, including benefits under 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011), VCAA notice must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim for cause of death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The notice requirements in a claim such as the one on appeal apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Notice of the general criteria for service connection for the cause of a Veteran's death was sent to the Appellant in a letter issued in October 2010, prior to the denial of service connection for the cause of the Veteran's death.  That letter advised the appellant of one of the two disabilities for which the Veteran was awarded service connection during his lifetime.  Specifically, it was noted that service connection was in effect for bilateral tinnitus.  However, the letter did not mention that service connection was also in effect for bilateral hearing loss.  Thus, this correspondence was only partially consistent with Hupp.  The appeal was thereafter readjudicated in January 2012 and another VCAA letter was mailed in May 2012.  That letter was general in nature.  However, as the appellant is not claiming that service-connected bilateral hearing loss or tinnitus resulted in the Veteran's death, the appellant is not prejudiced by lack of notice compliant with Hupp.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the October 2010 and May 2012 letters mentioned above.  

Moreover, VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs) and his service personnel records (SPRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the claimant and her private attorney representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the appellant.  

Factual Background

The Veteran's STRs show no complaint of, treatment for, or finding of mental illness or heart problems.  

Service personnel records (SPRs) show that the Veteran served from April 1955 to October 1968 and his MOS was as a weapons control systems technician/mechanic.  He served with the 366th A & E Maintron in Thailand.  

Post service private treatment records dated from 2003 until his death in 2010 are of record.  These records reflect that the Veteran had a history of a myocardial infarction in 1988 and that CAD (as well as hypertension) had been present since that time.  He died of CAD in September 2010.  This is corroborated in the record in the private treatment records from his terminal hospitalization and on his certificate of death.  

There is no post service diagnosis of PTSD of record.  Specific stressors were not actually reported by the Veteran prior to his death.  In an August 2008 Memorandum by VA, there was a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD was insufficient to sent to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Also of record is a VA Memorandum regarding Agent Orange exposure to veterans who were stationed in Thailand.  After a recitation of the facts regarding very, very limited Agent Orange usage in Thailand, it was noted that the facts as stated were not sufficient to establish tactical herbicide service exposure for any veteran based solely on service in Thailand.  

Analysis

A.  Service Connection Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as CAD to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused his death, or substantially or materially contributed to it.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical conclusions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2001 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran died in September 2010, and the cause of death was listed as CAD.  The appellant, the Veteran's widow, essentially contends that he incurred illness during service which either caused or contributed substantially to the cause of his death.  The appellant has also contended that the Veteran was exposed to the herbicide Agent Orange during service, and that this contributed to his death.  

VA law provides that service incurrence for certain diseases will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see VA Adjudication Procedure Manual, M21-1MR (M21-1 Manual), Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

For presumed exposure, a veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In other words, the physical presence of a veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2011).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended. VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii) (2011); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) (2011).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted above, review of available evidence is devoid of any records showing that the Veteran was treated for his cause of death (CAD) during service.  Moreover, the record is devoid of any competent evidence linking any in-service problem to the cause of the Veteran's death.  The record shows that he was initially treated for heart problems in 1988 which is approximately 20 years after service separation.  

Moreover, as to the claim that the Veteran's death resulted from exposure to Agent Orange, there is no legal presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  Nevertheless, VA has studied the question of actual exposure based on such service.  To this end, VA Compensation and Pension Service (C&P Service) reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, was reviewed.  The findings and conclusions are summarized in a Memorandum for Record published in the M21-1 Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r.  As noted earlier, this Memorandum is of record.  

According to this document, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force informed C&P Service that, other than 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  Id.  Nevertheless, although the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Id.  Therefore, if a Veteran's MOS or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Id.  The Air Force specialties were identified as security policeman and security patrol dog handler, as well as members of the security police squadron.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  Otherwise, if there is credible evidence that the Veteran was near the air base perimeter, such as shown by evidence of daily work duties or performance evaluation reports, exposure may be conceded.  Id.

In this case, the Veteran's occupational specialty was as a weapons control systems mechanic, and there is no evidence that his specific duties involved regular contact with the base perimeter.  In view of the absence of any contentions regarding specific exposure or duties in Thailand, there is insufficient information to request that JSRRC provide information to corroborate the claimed exposure.  

In view of these factors, service connection for the cause of the Veteran's death is not warranted and must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.CA. § 5107(b) (West 2002 & Supp. 2011); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

Although the appellant has sincerely expressed her belief that her husband's death was related to an illness contracted in service, she is a layperson and is therefore not qualified to render a competent opinion on matters requiring medical knowledge, such as the diagnosis or cause of a current disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu, supra.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a); 3.159 (2011); see Jandreau, supra; Buchanan, supra.  Here, however, the Board does not believe that either the cause of the Veteran's death, or the question of whether any such terminal disability was causally or etiologically related to a disease contracted during service, is a matter subject to lay diagnosis or lay opinion.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether the Veteran had an illness in service which led to his death, over 40 years after service, in the absence of specialized training.  The appellant has not established that she has any specialized training for such qualifications.  

There is no competent medical evidence indicating that the Veteran died of a service-connected disability.  The Board therefore finds that a service-connected disability did not cause or materially contribute to the cause of the Veteran's death.  The Board is responsible for determining whether the evidence supports the claim or is in relative balance, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, supra.  Here, the preponderance of the evidence is against finding that a service-connected disability caused or contributed to the Veteran's death, and the claim for service connection for the cause of his death must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011), Gilbert, supra.  

B.  Service Connection for PTSD, for Accrued Benefits

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011), i.e., under the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DMS-IV); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

A veteran's claim terminates with his or her death, but a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Although an accrued benefits claim is separate from the veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim, and thus an accrued benefits claimant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The applicable legal criteria pertaining to benefits at the time of the Veteran's death provide that periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions and under laws administered by the Secretary of Veterans Affairs, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  An application for accrued benefits must be filed within one year after the date of a veteran's death.  Id.  

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

As set forth above, in April 2008, the Veteran filed a claim of service connection for PTSD.  He died in September 2010, while the claim was still pending.  The appellant filed a claim for accrued benefits shortly after his death.  

Although the Veteran's claim terminated with his death, the appellant has filed a timely claim for accrued benefits, and she is able to carry on, to a limited extent, the Veteran's pending claim of service connection for PTSD.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); Landicho, supra.  As noted above, her accrued benefits claim is derivative of the Veteran's claim, and she must take such claim as it stood on the date of his death.  

The appellant essentially contends that service connection for PTSD should be granted because this condition resulted from service.  Although requested, specific stressors were not provided by the Veteran prior to his death or by the appellant after he died.  

In considering the claim for accrued benefits, the Board may only consider evidence in the file at the time of the Veteran's death.  Thus, it follows that the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  "Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the death.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(d)(4) (2011).  

In this case, the evidence of record is negative for actual diagnosis of PTSD.  Additionally, although it has been asserted that the Veteran had PTSD of service origin, as a layperson, the appellant is not competent to render such a psychiatric diagnosis.  See e.g. Espiritu, supra.  And, as already noted, no account of stressors sufficient to allow for meaningful research were provided by the Veteran prior to his death or by his surviving spouse thereafter.  

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011).  Hence, where, as here, competent evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for PTSD must be denied because the first essential criterion for a grant of service connection- evidence of a current PTSD diagnosis-has not been met.  



ORDER

Service connection for the cause of the Veteran's death is denied.  

Service connection for PTSD, for the purpose of accrued benefits is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


